        Case 2:19-cv-00211-cr-jmc Document 36 Filed 08/21/20 Page 1 of 4

                                                                            U,S.CIBTftrcI ESURI
                                                                          EISTBIOT SF'YEftfTOHT
                                                                                   rILEO
                            UNITED STATES DISTRICT COIJRT
                                       FOR TTM,                           n?0   f& el ffi   ht 30
                                DISTRICT OF VERMONT

ALLEN RHEAUME,

              Petitioner,

       v.                                                 Case   No. 2:19-cv-211

MICHAEL TOUCHETTE,

              Respondent.

                       OPINION AND ORDER
     ADOPTING IN PART AND DECLINING TO ADOPT IN PART THE
MAGISTRATE JT]DGE' S REPORT AI[D RECOMMENDATION, DISMISSING
PETTTIONER'S PETITION FOR WRrT OF HABEAS CORPUS, At[D DENYING
  AS MOOT PETITIOII-ER'S MOTIONS FOR AII E\TTDENTIARY HEARING
                    AI[D TO APPOINT COI]NSEL
                         (Docs. 5,6,34, & 35)
       This matter is before the court for a review of the Magistrate Judge's November
24,2019 Report and Recommendation ("R & R") (Doc. 5), wherein he recommended
that the court find that the habeas petition filed by self-represented Petitioner Allen
Rheaume pursuant to 28 U.S.C. S 2254 is a second or successive petition under 28 U.S.C.

5 2244(b) and transfer it to the Second Circuit Court of Appeals. On December 6,2019,
Petitioner objected to the R & R, and on March 23,202A,he filed an amended objection,
at which time the court took the matter under advisement.

       A district judge must make a de novo determination of those portions of a
magistrate judge's report and recommendation to which an objection is made. Fed. R.

Civ. P. 72(b)(3);28 U.S.C. $ 636(bX1); Cullenv. United States,194 F.3d 401,405 (2d
Cir. 1999). The district judge may accept, reject, or modifr, in whole or in part, the
findings or recommendations made by the magistrate judge. 28 U.S.C. $ 636(b)(1);
accord Cullen,l94 F.3d at405. A district judge, however, is not required to review the
factual or legal conclusions of the magistrate judge as to those portions of a report and
          Case 2:19-cv-00211-cr-jmc Document 36 Filed 08/21/20 Page 2 of 4




recommendation to which no objections are addressed. Thomas v. Arn,474U.5.140, 150
(1e8s).

         Petitioner raises two claims in the pending        S   2254 petition: (1) whether the
Vermont Superior Court, Criminal Division violated the oofair warning" clause of the
Fifth and Fourteenth Amendments to the United States Constitution when it determined
lewd and lascivious conduct under 13 V.S.A.           S   26011 can occur in a private location such

as a   home; and (2) whether the Vermont Superior Court Criminal Division violated V. R.
Crim. P. 11(0 and Supreme Court precedent regarding the voluntariness of guilty pleas
                                              oothe
by failing to make a factual finding as to            element ofpublic[.]" (Doc. 4 at4,8)
(internal quotation marks omitted). In his amended objection, Petitioner argues that the
                                                                              oodid
current petition is not second or successive because he previously                    not [receive] an
adjudication of the federal habeas corpus rights" because his petition in Case No. 2:16-
cv-303 was dismissed for the lack ofjurisdiction, as "it was improperly seeking                [il2254
relief'without raising a federal constitutional violation. (Doc. 3L at 5) (internal quotation
marks omitted).
         In his six-page R &   &   the Magistrate Judge carefully reviewed the procedural
history of Petitioner's prior and pending post-conviction challenges. The Magistrate
Judge correctly concluded that Petitioner o'previously filed a $ 2254 petition regarding the

same convictions and sentence" and that Petitioner raises the same argument in the

pending petition as he did in his previous petition: whether lewd and lascivious conduct
under Vermont law requires that the conduct be committed in a public place. @oc. 5 at
3.) The court agrees with these conclusions. However, the court disagrees with the
Magistrate Judge's further recommendation that the pending petition is a second or
successive petition. In addressing Petitioner's previous petition, the court found no

federal habeas relief was available because ooPetitioner's habeas petition rests solely on a
question of state law[.]" Rheaumev. Menard,z}l7 WL 3085320,at o3 (D.Vt. July 19,



I
 See 73 V.S.A. $ 2601 (o'A person gullty of open and gross lewdness and lascivious behavior
shall be imprisoned not more than five years or fined not more than $300.00, or both.").
          Case 2:19-cv-00211-cr-jmc Document 36 Filed 08/21/20 Page 3 of 4




2017). When a petition is dismissed on procedural grounds or for lack ofjurisdiction, it is
not counted for purposes of determining whether a subsequent petition is a second or
successivepetition. Stewartv. Martinez-Villareal,523 U.S. 637,645 (1998) (holding
petitioner's claim that he was incompetent, raised for the second time after the district
court dismissed his first petition as premafure, was not a o'second or successive" because
"the habeas petitioner [did] not receive an adjudication of his claim[]" and "[t]o hold
otherwise would mean thata dismissal of a first habeas petition for technical procedural
reasons would bar the prisoner from ever obtaining federal habeas review.") (internal

quotationmarksomitted); seeMunizv.UnitedStates,236F.3dl22,l29(2dC1r.2001)
("We . . . interpret[] the statutory phrase osecond or successive' not to encompass

[petitioner's] petition, which was incorrectly dismissed as untimely."); see also Soto v.
Superintendent,2014 WL 3819025, at *8 (N.D.N.Y. Aug. 4,2014) ("[A] petition is only
osecond
          or successive' within the meaning of [the Antiterrorism and Ef[ective Death
Penalty Act] if there was a decision on the merits of the first petition."). As such,

S 2244@) does    not require the court to transfer the pending petition to the Second Circuit.
       Although framed as asserting federal constitutional challenges, the pending
petition remains a challenge to whether Vermont law requires that lewd and lascivious
conduct must occur in public to constifute a criminal act. See Wilson v. Corcoran,562
U.S. 1, 5 (2010) ("[I]t is only noncompliance wtthfederallaw that renders a State's
criminal judgment susceptible to collateral attack in the federal courts. . . . [W]e have
repeatedly held that federal habeas corpus relief does not lie for errors of state law.")
(emphasis in original) (internal quotation marks omitted). The Vermont Supreme Court

recently reaffirmed that conduct need not occur in a public place to satisfy the element    of
openness. See In re Rheaume,2}l9      WL 4928670, at *3 (Vt. OcL 4,2019) ("[W]e have
conclusively answered the question of whether the offense requires proof that the
behavior occurred in a 'public place' in the negative[.]"). This court lacks the authority to
alter the Vermont Supreme Court's interpretation of Vermont law. Wilson,562 U.S. at         5

("It is not the province of a federal habeas court to reexamine state-court determinations
on state-law questions.") (alteration and internal quotation marks omitted). Because this
        Case 2:19-cv-00211-cr-jmc Document 36 Filed 08/21/20 Page 4 of 4




court lacks jurisdiction, Petitioner's $ 2254 petition must be DISMISSED. In making this
determination, the court cautions Plaintiffnot to file serial petitions with this court on this
same issue as such a practice may be construed as vexatious. Lau v. Meddaugh,229 F .3d

I2I,123 (2dcir.2000)     (o'The district courts have the power and the obligation to protect

the public and the efficient administration ofjustice from individuals who have a history

of litigation entailing vexation, harassment and needless expense to other parties and an
unnecessary burden on the courts and their supporting personnel.") (alterations and

internal quotation marks omitted); Sa/ir v. U.S. Lines, Inc.,792F.2d L9,23 Qd Cir. 1986)
("That the dishict court possessed the authority to enjoin [a parf] from furttrer vexatious
litigation is beyond peradventure1'); In re Harford Textile Corp.,659F.2d299,305 (2d
Cir. 1981) (permitting district court to prohibit an individual from filing new actions in
the venue when he or she o'abuse[s] the process of the Courts to harass and annoy others

with meritless, frivolous, vexatious or repetitive [filings]."). To date, Petitioner has
challenged his state law conviction for lewd and lascivious conduct three times in the
Vermont Superior Court and twice in this court in case numbers 2:16-cv-303 and the
pending petition.

                                      CONCLUSION
       Forthe foregoing reasons, the court hereby ADOPTS IN PART AND DECLINES
TO ADOPT IN PART the Magistrate Judge's R & R @oc. 5), DISMISSES Petitioner's
petition for writ of habeas corpus (Doc. 6), and DENIES AS MOOT Petitioner's motions
for an evidentiary hearing (Doc. 34) and to appoint counsel @oc. 35).
       Pursuant to Fed. R. App.   P.22(b)(l) and 28 U.S.C. $ 2253(c)(2),the court
DENIES Petitioner a certificate of appealability in this matter because Petitioner has
failed to make a subskntial showing of the denial of a constitutional right.
SO ORDERED.

       Dated at Burlington, in the District of Vermont, this




                                                   United States District Court


                                               4
